                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

NICHOLAS CAROSIELLO,                        )       CASE NO. 4:19CV409
                                            )
                      Petitioner,           )       JUDGE CHRISTOPHER A. BOYKO
                                            )
              vs.                           )
                                            )
BRANDESHAWN HARRIS, Warden,                 )       MEMORANDUM OF
                                            )       OPINION AND ORDER
                      Respondent.           )

CHRISTOPHER A. BOYKO, J.:

       This matter is before on the court on Magistrate Judge James R. Knepp II’s Report and

Recommendation (Doc. 23) to grant Petitioner Nicholas Carosiello’s Motion to Dismiss without

prejudice (Doc. 20) and dismiss the Amended Petition for a Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254 (Doc. 8-1) without prejudice. Objections to the Report and Recommendation

were due by October 11, 2019. Respondent Brandeshawn Harris has not filed an objection to the

Report and Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. Fed. R. Civ. P. 72(b)(2).

Respondent has failed to timely file any such objection. Therefore, the Court must assume that

Respondent is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge; GRANTS Petitioner’s Motion to Dismiss and DISMISSES Petitioner’s Amended

Petition without prejudice.

       IT IS SO ORDERED.

                                         s/ Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        United States District Judge

Dated: November 12, 2019




                                           2
